DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

About the Invention
Claims 1-15 are presented and pending in the application.

The examiner applies Broadest Reasonable Interpretations for the determination of the claimed invention in accordance with following definitions of the specification (i.e., it appears, when the examiner uses specification definition, the claimed interpretation appears to be even broader than the claimed invention) as follows:
“[0018] In some examples, the system 100 may include instructions 106 to run a plurality of benchmarks for a hardware configuration that can be executed by a processor such as processor 102. As used herein, a benchmark refers to a standard or reference point against which attributes may be measured”;   

“[0019] System 100 may include instructions 108 that can be executed by a processor such as processor 102 to determine a benchmark matrix based on the plurality of benchmarks. As used herein, a benchmark matrix refers to an array of values that define attributes of a system; and

“[0020] Instructions 110 may include instructions, to determine an input/output (I/O) bandwidth ceiling for the hardware configuration when executed by a processor such as processor 102. As used herein, a bandwidth ceiling refers to a threshold performance ability of a particular hardware configuration”.

	More specifically, as can be seen in claim 1, line 5, as an example, “run a plurality of benchmarks (i.e., standards) for a hardware configuration” will be interpreted as--- run a plurality of data for a hardware configuration (e.g., the data can be any data on a hardware configuration, such a computing device); and similar interpretation will be applied to the rest of the claims 1-15.  Furthermore, the inventio of the claim 1, for example, appears to determine a plurality of data types (i.e., benchmark, matrix, bandwidth, threshold, parameter) without utilizing the determined data types; moreover, the claim 1 does not provide where and how the data types  were provided/determined (e.g., data types can be provided by a person or an unknown source not disclosed); consequently, the claimed invention will be interpreted broadly by the examiner for the determination of the metes and bounds of the recited claimed invention.                                                                                              

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Salunke et al. (US 2018/0039555 A1).
Before discussing the details of the teachings of the Salunke reference, the examiner notes that the examiner cited reference-Gay et al. (US 2018/0314615 A1) teaches, the Gay reference is directed to the same assignee as the present application, the well-known common knowledge technique for determining parameters, bandwidths, thresholds & many other measurable data types of system configurations; the examiner give official notice on the “determine” functions of the recited claimed invention as well known and commonly practiced teachings in the related art of the claimed invention.
The examiner relies on the entire teachings of the Salunke reference for this rejection, the applicant should carefully consider the entire teachings of the Salunke reference to better understand the examiner’s interpretations and positions of the present rejection.
The Salunke reference teaches, in figures 1-10 with accompanying description, the functionally equivalent limitations/recitations of the recited claimed invention when the examiner applies the Broadest Reasonable Interpretation (see the above discussions under the About the Invention) as follows (the [bracket] represents the teachings of the Salunke reference):
Claims 1-15
			[Teachings of the Salunke reference]
1.A computing device, comprising: a processor; a non-transitory computer readable medium storing instructions to cause the processor to:
[figure 1 with accompanying description]
benchmarks
[par. 34 “Baselining is a process which historical and expected resource behavior may be modeled]
run a plurality of benchmarks for a hardware configuration; 
[par. 52, “set of operations for monitoring…track CPU usage, active database sessions, memory bandwidth, I/O operations, or any other metric that measures or otherwise indicates a performance of a target software or hardware resource”]
determine a benchmark matrix based on the plurality of benchmarks; 
[par. 35, “time-series data that track metrics associated with hardware and/or software resources”; see also par. 0060]
determine an input/output (I/O) bandwidth ceiling for the hardware configuration based on the benchmark matrix; and 
[par. 38, “monitor a time-series signal carrying a sequence of metric values for data points that fall outside …defined by a baseline model”; par. 81, “baseline values…determined, the process computes an upper limit and lower limit”; par. 83, “one or more of these factors may compared to threshold values”]
determine a performance threshold of an I/O access parameter for the hardware configuration based on the bandwidth ceiling.  
[par. 38, “monitor a time-series signal carrying a sequence of metric values for data points that fall outside …defined by a baseline model”; par. 81, “baseline values…determined, the process computes an upper limit and lower limit”; par. 83, “one or more of these factors may compared to threshold values”]

6.A non-transitory memory resource storing machine-readable instructions stored thereon that, when executed, cause a processor of a computing device to: 
[figure 1 with accompanying description]
benchmarks
[par. 34 “Baselining is a process which historical and expected resource behavior may be modeled]
determine storage access parameters for a particular hardware configuration and a particular software configuration by running a plurality of benchmarks; 
[par. 36, “incorporate…A range of values is used…account for variance and/or uncertainty”; par. 37, “the system may monitor a time-series signal carrying a sequence of metric of metric values…defined by baseline model”]
determine a benchmark matrix based on the plurality of benchmarks; 
[par. 35, “time-series data that track metrics associated with hardware and/or software resources”; see also par. 0060]
determine a threshold performance for the particular hardware configuration and the particular software configuration based on the benchmark matrix; and 
[par. 38, “monitor a time-series signal carrying a sequence of metric values for data points that fall outside …defined by a baseline model”; par. 81, “baseline values…determined, the process computes an upper limit and lower limit”; par. 83, “one or more of these factors may compared to threshold values”]
alter a quantity of threads for system calls of the particular hardware configuration and the particular software configuration based on the threshold performance.  
[par. 85, “the process triggers responsive action…may include, but is not limited to…deploying additional resources to satisfy…updating resource configurations (e.g., shifting requests from a resource…responsive actions may be performed to mitigate performance degradation in the computing environment”]

12.A system, comprising: a processor; a non-transitory computer readable medium storing instructions to cause the processor to: 
[figure 1 with accompanying description]
benchmarks
[par. 34 “Baselining is a process which historical and expected resource behavior may be modeled]
run a plurality of benchmarks for a combination of a hardware configuration and a software configuration; 
[par. 52, “set of operations for monitoring…track CPU usage, active database sessions, memory bandwidth, I/O operations, or any other metric that measures or otherwise indicates a performance of a target software or hardware resource”]
determine a benchmark matrix based on the plurality of benchmarks, 
[par. 35, “time-series data that track metrics associated with hardware and/or software resources”; see also par. 0060]
wherein the benchmark matrix includes an array of values that represent a performance of the software configuration executing on the hardware configuration; 
[par. 60, “baseline model may define a range of values that recur on a periodic or seasonal basis…other resource behavior including, without limitation, …transactions metrics…resource call…thread counts…etc.”, see the entire paragraph 60 for more details]
determine an input/output (I/O) bandwidth ceiling for the combination of the hardware configuration and the software configuration based on the benchmark matrix; 
[par. 60, “I/O metrics (e.g., physical reads and writes to disk)…”, see the entire paragraph 60 for more details”
determine a performance threshold of an I/O access parameter for the combination of the hardware configuration and the software configuration based on the bandwidth ceiling; and 
[par. 38, “monitor a time-series signal carrying a sequence of metric values for data points that fall outside …defined by a baseline model”; par. 81, “baseline values…determined, the process computes an upper limit and lower limit”; par. 83, “one or more of these factors may compared to threshold values”]

alter a quantity of threads for system calls of the combination of the hardware configuration and the software configuration based on a comparison between the determined threshold performance and a threshold value.  
[par. 85, “the process triggers responsive action…may include, but is not limited to…deploying additional resources to satisfy…updating resource configurations (e.g., shifting requests from a resource…responsive actions may be performed to mitigate performance degradation in the computing environment”]

2.The computing device of claim 1, wherein the instructions to determine a bandwidth ceiling includes instructions to determine a bandwidth ceiling for a corresponding software configuration of the hardware configuration.  
[par. 38, “monitor a time-series signal carrying a sequence of metric values for data points that fall outside …defined by a baseline model”; par. 81, “baseline values…determined, the process computes an upper limit and lower limit”; par. 83, “one or more of these factors may compared to threshold values”]

3. The computing device of claim 1, wherein the bandwidth ceiling corresponds to a threshold performance ability of a particular combination of hardware and software.  
[par. 38, “monitor a time-series signal carrying a sequence of metric values for data points that fall outside …defined by a baseline model”; par. 81, “baseline values…determined, the process computes an upper limit and lower limit”; par. 83, “one or more of these factors may compared to threshold values”]

4. The computing device of claim 1, comprising instructions to: determine an amount of parallelism for a system call on the hardware configuration; and determine a record size configuration for a system call on the hardware configuration.  
[par. 60, “detection services 130 includes…transaction metrics…execution metrics…resource calls (e.g., the number and frequency of requests to access a particular resource), CPU performance metrics…thread counts, etc.”] 

5. The computing device of claim 1, wherein the plurality of benchmarks includes: a number of reads; a number of writes; a page cache on; a page cache off; an amount of offset randomness; an alignment offset, wherein the alignment offset corresponds to a storage size of the hardware configuration; a number of synchronous requests; a number of asynchronous requests; a record size; and an amount of parallelism.  
[par. 60, “baselining and anomaly detection services 130 includes logic for generating baseline models based on historic time-series data. A baseline model, in this context, is a data object or data structure that is generated, in data repository 140, as a representation of historical and/or expected patterns. For example, a baseline model may define a range of values that recur on a periodic or seasonal basis. In the context of CPU utilization, for instance, a model may define a pattern of CPU utilization rates that historically occur on a seasonal basis (e.g., hourly, daily, weekly, monthly, etc.). Baseline models may approximate other resource behavior including, without limitation, user logons to access a resource, transactions metrics (e.g., the number of frequency of transactions occurring on a database or other transactional system), execution metrics (e.g., the number of executions per second on a host), resource calls (e.g., the number and frequency of requests to access a particular resource), CPU performance metrics (e.g., CPU utilization rates, thread counts, etc.), memory bandwidth metrics (e.g., memory usage rates, cache hit rates, etc.), I/O metrics (e.g., physical reads and writes to disk), and network metrics (e.g., packet counts, packet flow rates, etc.).”]

7. The memory resource of claim 6, wherein the processor is to increase the quantity of threads for systems calls when the threshold performance is greater than a threshold value.  
[par. 85, “the process triggers responsive action…may include, but is not limited to…deploying additional resources to satisfy…updating resource configurations (e.g., shifting requests from a resource…responsive actions may be performed to mitigate performance degradation in the computing environment”]

8. The memory resource of claim 6, wherein the processor is to decrease the quantity of threads for systems calls when the threshold performance is less than a threshold value.  
[par. 85, “the process triggers responsive action…may include, but is not limited to…deploying additional resources to satisfy…updating resource configurations (e.g., shifting requests from a resource…responsive actions may be performed to mitigate performance degradation in the computing environment”]

9.The memory resource of claim 6, wherein the plurality of benchmarks correspond to a plurality of benchmarks run on a plurality of different hardware configurations include the particular hardware configuration and a plurality of software configurations including the particular software configuration.  
			[figure 1 with accompanying description for automatic baselining]

10.The memory resource of claim 6, wherein the benchmark matrix includes an array of values that represent attributes of a system based on results of the plurality of the benchmark.  
[par. 60, “baseline model may define a range of values that recur on a periodic or seasonal basis…other resource behavior including, without limitation, …transactions metrics…resource call…thread counts…etc.”, see the entire paragraph 60 for more details, see also figures 6-10 with accompanying description]

11. The memory resource of claim 6, wherein the processor is to determine a benchmark matrix for the particular hardware configuration, the particular software configuration, and a combination of the particular hardware configuration and the particular software configuration.  
[par. 60, “baseline model may define a range of values that recur on a periodic or seasonal basis…other resource behavior including, without limitation, …transactions metrics…resource call…thread counts…etc.”, see the entire paragraph 60 for more details, see also figures 6-10 with accompanying description]

13.The system of claim 12, wherein the quantity of threads for system calls corresponds to an amount of parallelism for the system calls.  
[par. 60, “detection services 130 includes…transaction metrics…execution metrics…resource calls (e.g., the number and frequency of requests to access a particular resource), CPU performance metrics…thread counts, etc.”] 

14.The system of claim 12, wherein the processor is to determine a portion of the plurality of benchmarks to be utilized to determine the benchmark matrix based on a determined type of the systems calls.  
[par. 60, “detection services 130 includes…transaction metrics…execution metrics…resource calls (e.g., the number and frequency of requests to access a particular resource), CPU performance metrics…thread counts, etc.”] 

15.The system of claim 12, wherein the processor is to determine a portion of the plurality of benchmarks to be utilized to determine the benchmark matrix based on system call parameters of the system calls.  
[par. 60, “detection services 130 includes…transaction metrics…execution metrics…resource calls (e.g., the number and frequency of requests to access a particular resource), CPU performance metrics…thread counts, etc.”] 

As can be seen from the above discussed teachings, the Salunke reference, teaches all of the basic functional equivalence teachings of the recited claimed invention, does/may not expressly or identically teaches the identical data types determination; however, such not expressly disclosed data types are system dependent or application specific types of data that can easily be used by designers/users of the systems, in addition to the already discussed data types of the Salunke reference teachings. Moreover, the Salunke reference, in paragraph 60, clearly demonstrates & motivates to use different possible fields of data types that can be potentially & openly determined; therefore, one of ordinary skill in the art can be easily motivated to use or determine any well-known commonly practiced data types in the Salunke reference system teachings.  For the above reasons, it would have been obvious before the effective filing date of the present invention to come up with the recited claimed invention from the above discussed teachings of the Salunke reference, when the examiner applies the Broadest Reasonable Interpretation to the recited claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181